Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 11, and 20, Examiner deems a method for configuring indication devices to provide transportation service comprising: receiving a first transportation request including a first passenger pick-up point located in a preset geographical area, the first transportation request matching a first vehicle associated with a first indication device; receiving a second transportation request including a second passenger pick-up point located in the preset geographical area, the second transportation request matching a second vehicle associated with a second indication device; determining a time difference between a first estimated time for the first vehicle to arrive in the preset geographical area and a second estimated time for the second vehicle to arrive in the preset geographical area; and sending first indication information to the first indication device and second indication information to the second indication device according to the time difference, to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include determining respective ETAs of a first and second vehicle to a common geographical area and determining a time difference therebetween, and subsequently providing first and second indication information to the first and second vehicles, respectively, according to the time difference. 
The closest prior art is deemed to be Eyler (US PGPub. No. 2018/0096445) which discloses a similar method for providing useful indication information to vehicles picking up passengers in a common geographical area at a similar time, but fails to teach or suggest determining a time difference sending respective indication information to first and second indication devices according to the time difference. This novel approach provides an adaptive system capable of increasing uniqueness of indication information at both a first and second indication device only when necessary (two vehicles attempting to pick up passengers at a common area within a common time window). Eyler, on the other hand, is only capable of increasing uniqueness of one indication device during such pickup conflicts, which could overly increase complexity of any single indication information, potentially causing unnecessary confusion, while the present invention has the ability to differentiate conflicting ride pairs from one another with only modest added complexity. 
Claims 2-10 and 12-19 depend from claims 1 and 11, respectively, and are deemed allowable at least by virtue of their dependence on allowable claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669